Order granting the motion of the respondent, a referee who sold real property under a judgment of foreclosure and sale, for an extra allowance, reversed on the law and the facts, without costs, and the motion denied, without costs. The referee personally sold the premises at auction, and it appears that, as is usual, the papers relating to the sale and to the closing of title were prepared by the attorney for the plaintiff in the action, the referee approving and adding his signatures thereto. The fact that the referee was required to receive and account for the cash received from the purchaser is of itself insufficient ground for awarding more than the referee’s fee provided by the judgment. Under all the facts and circumstances of the case, this court cannot find that any of the services performed were additional to those for which $100 was allowed. It was not a proper exercise of discretion to make an extra allowance. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.